Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 31, 2016

The Court of Appeals hereby passes the following order:

A16A2048. SMITH v. McTAGGART.

      The captioned appeal was docketed in this Court on July 12, 2016 pursuant to
a notice of appeal directing that no part of the trial record be omitted from the record
transmitted to this Court. On July 29, 2016, this Court entered an order granting
Appellant’s motion to extend the time for filing an enumeration of errors and brief to
August 16, 2016 to allow additional time for transmission of portions of the trial court
record necessary for consideration of the appeal. On August 11, 2016, Appellant
filed a Motion to Remand the appeal representing to this Court that a trial transcript
necessary for consideration of the appeal cannot be prepared by the court reporter
prior to October 9, 2016, and that a motion to transmit sealed records as part of the
necessary appellate record is pending in the trial court.
      Because it appears that portions of the trial court record necessary for
consideration of this appeal have not been prepared or filed in the trial court for
transmission to this Court, this case was prematurely transmitted to this Court. Under
the Georgia Constitution, this Court is required to “dispose of every case at the term
for which it is entered on the court’s docket for hearing or at the next term.” Ga.
Const. of 1983 Art. VI, Sec. IX, Par. II. Appeals must be decided with the
constitutional deadline and cannot be stayed indefinitely pending preparation and
filing of the necessary record in the trial court.
      Accordingly, it is ordered that the Appellant’s Motion to Remand is
GRANTED and this case be REMANDED to the trial court for preparation or filing
of the necessary record. Upon preparation and filing of the necessary record in the
trial court, the Superior Court of Newton County, the Superior Court Clerk shall
transmit the entire record to this Court for re-docketing.


                                       Court of Appeals of the State of Georgia
                                                                            08/31/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.